Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-6 are pending.
	The IDS filed 09/22/20 has been considered.  An initialed copy accompanies this action. 
The Drawing filed 09/22/20 is objected to:
	37 CFR 1.84(u)(1) states (emphasis added):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

	Accordingly, applicant should submit a corrected Drawing without “Figure 1” and amend the specification to –-the Drawing-—(each occurrence).
The following is an examiner’s statement of reasons for allowance:
Shizuka et al 2016/0301071 discloses lithium transition metal based compound powder of the formula (claims):

    PNG
    media_image1.png
    605
    696
    media_image1.png
    Greyscale

	The reference additionally teaches the presence of B and W in the surface of the primary grains (claims; examples).  The reference, however, does not disclose or fairly suggest the instant D70 and D30 particle limitations, nor the claimed molar fraction of M1 present on the surfaces of the particles.  Additionally, it is noted that applicant has demonstrated through direct comparative example that the claimed combination of A2A1 and B molar fraction % result in superior and unexpected results (e.g. thermal runaway temperature) as compared to compositions outside the scope of the instant claims.  See, for example, Table 1 of the instant specification.
	The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to the prior art above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
July 28, 2022